The opinion of the court was delivered by
Scott, J.
This is a proceeding to contest the election of appellant to the office of county treasurer of Franklin county for the term commencing the second Monday in January, 1895. It is contended that he is ineligible to hold the office under the constitutional provision (art. 11, § 7), that no county officer shall be eligible to hold his office more than two terms in succession.
Appellant served as treasurer of said county, under an appointment by the board of county commissioners, from the 12th day of November, 1892, until the second Monday of January, 1893, and served from said last date for the term of two years by virtue of having been elected to such office. The respondent at. the *60last election received the next highest number of votes. The court decided that appellant was ineligible, and that the respondent was entitled to the office; and this appeal was taken from such decision.'
We are of the opinion that appellant was not disqualified from holding the second term under the provision aforesaid, in consequence of having served for a part of a term under the appointment by the commissioners. The constitution does not say that no person shall hold a county office for more than four years, but says that he shall not hold it for more than two terms in succession. It interposes a term limit but not a time limit. • The term of office is fixed by law and is two years, and there may be several different incumbents during a single term. It might have been difficult to have gotten another person to serve as treasurer for the short period of two months for which appellant was appointed, and it was a matter of convenience to appoint him thereto, as he was so soon to succeed to the office. It is quite likely he would not have served if he had supposed it would have barred him from holding beyond one full term. Such a law would be contrary to public policy, and it is evident there was no intention to include a part of a term in the limit provided. There is nothing ambiguous in the language used in the provision and • it construes itself.
There was no ground for holding that the respondent was entitled to the office, even if the appellant had' been ineligible, under the well settled law in this country.
Reversed.
Hoyt, C. J., and Dunbar, Anders and Gordon, JJ., concur.